SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

849
KA 14-00519
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAIRO S. CHAVEZ, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered March 10, 2014. The judgment convicted
defendant, upon a jury verdict, of rape in the third degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of two counts of rape in the third degree (Penal
Law § 130.25 [2]). Although defendant did not waive the right to
appeal and thus his challenge to the severity of the sentence is
properly before us (see generally People v Lopez, 6 NY3d 248, 255;
People v Hidalgo, 91 NY2d 733, 737), we nevertheless conclude that the
sentence is not unduly harsh or severe.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court